MEMORANDUM **
Piara Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s (“IJ”) denial of his application for political asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8.U.S.C. § 1252, and we deny the petition for review.
We review for substantial evidence the decisions of the IJ and the BIA and will reverse only if the record compels a contrary conclusion. See Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999).
Singh challenges the IJ’s adverse credibility determination. A review of the record does not compel a contrary result. See id. at 1149.
Because the asylum claim fails, Singh’s claim for withholding of removal, which requires a higher standard of proof, fails as well. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir.2003). Singh’s claim for protection under CAT also fails because Singh relied upon the same statements which the IJ determined not to be credible. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.